Notice of Pre-AIA  or AIA  Status
The present application, filed on or after January 09, 2020, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 and 06/21/2022 was filed after the mailing date of the application 16739015 on 01/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Detailed action
Claims 1-20 are pending and are being considered.
Claims 1, 19 and 20 have been amended.

Response to 103
	Applicants arguments filled on 01/03/2022 have been fully considered and are not persuasive. In response to applicants arguments on page 12 para 1 of remarks that none of the cited reference teach authorized device records that include an encrypted user key to unlock the cryptographic key. The examiner acknowledges applicants point of view but respectfully disagrees because Indukuri on [0012-0014] teaches a key unlock request comprising encryption key (i.e. encrypted user key) for unlocking encrypted data key (i.e. cryptographic key), wherein encryption key is context key which is in encrypted format. Further on [0105] teaches the anchor unit 98 may transmit the encrypted context key to the initiation unit 100. In response to receiving the encrypted context key, the initiation unit 100 may transmit the decrypted context key 105 back to the anchor unit 98 over the secure channel along with a hashed version of the key.

In response to applicant's argument on page 13 last para of remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., encrypted authorized device metadata configured to identify, responsive to the manager key, the corresponding authorized device to the manager device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The above remarks are equally applicable to applicants arguments with respect to independent claims 19 and 20.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are “means for receiving, means for generating, and means for storing” in claim 20.


Claim limitation(s) “means for receiving, means for generating, and means for storing” of claim 20 gives their broadest reasonable interpretation of the claim elements with a limited description in the specification. The examiner notes that the term “means” refers to an access controller within a data storage device for performing the above steps as shown in Fig 1. Accordingly claim 20 invoke 35 U.S.C. 112 (f) or sixth paragraph, but the corresponding structure is described.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim objected to because of the following informalities: 
Claim 1, 19 and 20 5th last line recites “….the encrypted user content” should read as “….the encrypted user content data” as recited on line 7 of claim 1.
   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation “…determine, responsive to the unlock request and based on an authorized device record for the registered user device in the authorization data, the cryptographic key, wherein the authorized device record comprises: an encrypted user key configured to unlock, responsive to the unlock request, the cryptographic key and encrypted authorized device metadata configured to identify, responsive to the manager key, the registered user device to the manager device” The determining process of cryptographic key is not clear based on unlock request is not clear because.
1.	 The cryptographic key is determined based on authorized device record which comprises a) an encrypted user key to unlock the cryptographic key. b) encrypted authorized device metadata configured to identify the register user device to the manager device responsive to the manager key. It seems like the cryptographic key is determined/unlocked based on encrypted user key and the encrypted authorized device metadata does not involve in determining/unlocking the cryptographic key because the limitation explicitly recites encrypted authorized device metadata identifies the resisted user device. Appropriate clarification is required regarding how the authorized device record comprising the encrypted authorized device metadata is used for determining cryptographic key. 
2.	Regarding the limitation “and encrypted authorized device metadata configured to identify, responsive to the manager key, the registered user device to the manager device”. The term “responsive to the manager key” is not clear how the registered user device is identified responsive to the manager key when there is no access being made for the manager key. The claim on line 15 recites the controller generates the manager key. Therefore, it’s not clear if the term “responsive to the manager key” should be treated as responsive to the generation of the manager key to identify the registered user device to the manager device. It seems like the flow of the above limitation should be like this. 
a)	 The controller receives a request from the registered user device to unlock cryptographic key, wherein the request comprises authorized device metadata and encrypted user key
b)	The controlled uses the authorized metadata to identify the registered user device before unlocking the cryptographic key.
c)	Upon identifying the register user device, the controller uses the encrypted user key to unlock the cryptographic key and provide the cryptographic key to the cryptography engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BASKARAN et al (hereinafter BASKARAN) (US 20180062863) in view of Bolotin et al (hereinafter Bolotin) (US 20190007203) and further in view of Indukuri et al (hereinafter Indukuri) (US 20190266347).

Regarding claim 1 BASKARAN teaches A data storage device comprising a data path comprising: (BASKARAN Fig 2 block 204, 210, 212, 216 and text on [0051] teaches an authentication server (i.e. data storage device) includes processor 210 (i.e. controller), storage 212 (i.e. data store) and network interface (i.e. data path));
a data port configured to transmit data between a host computer system and the data storage device (BASKARAN on [0041] teaches the network interface (i.e. data path) may refer to any suitable device capable of receiving an input, sending an output from the authentication server 104, performing suitable processing of the input or output or both, communicating with other devices (i.e. host computer system which can be transaction server 114), the network interface may include one or more ports, conversion software, or both. The network interface connects the authentication server 104 to the network 102 for authenticating user device 106 and servicing data requests made by user 108);
and an access controller configured to: during an initialization process for the data storage device: (BASKARAN on [0032] teaches user 108 may initiate a service request with the transaction server 114 using any of the one or more user devices 106. The one or more user devices 106 may be registered with the authentication server 104);
receive a request from a manager device to initialize the data storage device (BASKARAN on [0032] teaches user 108 may initiate a service request with the transaction server 114 using any of the one or more user devices 106. The one or more user devices 106 may be registered with the authentication server 104. See also on [0066] teaches user device (i.e. manager device) sends registration data along with other data (i.e. request) to server 104 (i.e. having a processor 210 equivalent to access controller) to complete the registration process as shown in Fig. 4);
generate, responsive to the request from the manager device, the cryptographic key (BASKARAN on [0030] teaches the authentication server calculates a symmetric public private key pair (i.e. cryptographic key) after passing the result of M2FA);
generate, responsive to the request from the manager device, a manager key configured to provide manager access for the manager device, [[wherein the manager key is further configured to provide access to the cryptographic key]] (BASKARAN on [0066] teaches authentication server generates key Ku (i.e. manager key) and transmits K.sub.PUB u (i.e. portion of cryptographic key) to user device along with other relevant data, while storing K.sub.PRI,U and the data received from the user device 106);
and store, in a non-volatile data store, authorization data indicative of the manager key, wherein the authorization data is accessible based on a private key stored on the manager device (BASKARAN on [0048] teaches the authentication server 104 decrypts the response based on a private key corresponding to the public key to obtain a result (i.e. authorization data accessible by private key). On obtaining the result, the authentication server 104 authenticates the user 108 based on detection of the challenge comprised in the result. See on [0033] teaches passing the result of M2FA to SP. K.sub.U (i.e. indicative of manager key). See Fig 4 user device 6 holds private key portion);
the host computer system is a first device (BASKARAN on [0041] teaches the network interface (i.e. data path) may refer to any suitable device capable of receiving an input, sending an output from the authentication server 104, performing suitable processing of the input or output or both, communicating with other devices (i.e. host computer system)); 
the manager device is a second device (BASKARAN on [0066] teaches user device (i.e. manager device) sends registration data along with other data).

Although BASKARAN teaches data path comprises port but fails to explicitly teach a non-volatile storage medium configured to store encrypted user content data; and a cryptography engine connected between the data port and the non-volatile storage medium, wherein the cryptography engine is configured to use a cryptographic key to decrypt the encrypted user content data stored on the non-volatile storage medium in response to a request from the host computer system; wherein the manager key is further configured to provide access to the cryptographic key,Page 2 of 15 Application No. 16/739,065Atty. Dkt. No. WDA-4677-USduring an unlock process for a registered user device: receive, from the registered user device, an unlock request; determine, responsive to the unlock request and based on an authorized device record for the registered user device in the authorization data, the cryptographic key, wherein the authorized device record comprises: an encrypted user key configured to unlock, responsive to the unlock request, the cryptographic key;  and encrypted authorized device metadata configured to identify, responsive to the manager key, the registered user device to the manager device;  and provide, responsive to the unlock request, the cryptographic key to the cryptography engine to decrypt the encrypted user content for access by the host computer system, wherein: and the registered user device is a third device, however Bolotin from analogous art teaches 
a non-volatile storage medium configured to store encrypted user content data (Bolotin on [0062 and 0070] teaches encrypted data is stored in a non-volatile storage medium 112);
and a cryptography engine connected between the data port and the non-volatile storage medium, wherein the cryptography engine is configured to use a cryptographic key to decrypt the encrypted user content data stored on the non-volatile storage medium in response to a request from the host computer system (Bolotin Fig 1 block 106, 110, 112 and text on [0062-0064] teaches an encryption engine 110 is between communication channel 102 (i.e. data port in instant case) and storage media 112. The encryption engine 110 also converts encrypted information from the storage media 112 and decrypts it to clear information for the host computer system 120 based on encryption key 116);
wherein the manager key is further configured to provide access to the cryptographic key (Bolotin on [0067] teaches the authentication key 118 is used to recover encryption key 116);
Page 2 of 15 Application No. 16/739,065Atty. Dkt. No. WDA-4677-USduring an unlock process for a registered user device: receive, from the registered user device, an unlock request (Bolotin on [0300-0302] teaches receiving an unlock command from mobile device to unlock the self-encrypting device);
and provide, responsive to the unlock request, the cryptographic key to the cryptography engine to decrypt the encrypted user content for access by the host computer system (Bolotin on [0300-0304] teaches  the host computer system further includes an encryption engine, wherein the authentication subsystem stores an encryption key and the authentication subsystem transmits the encryption key to the encryption engine when the self-encrypting device is unlocked. See also on [0063 and 0067] teaches encryption key is used by the encryption engine for encrypting and decrypting the information). 
Although the combination of BASKARAN and Bolotin teaches manager key and authorization data accessible based on private key and stored on non-volatile storage, but fails to explicitly teach determine, responsive to the unlock request and based on an authorized device record for the registered user device in the authorization data, the cryptographic key, wherein the authorized device record comprises: an encrypted user key configured to unlock, responsive to the unlock request, the cryptographic key and encrypted authorized device metadata configured to identify, responsive to the manager key, the registered user device to the manager device wherein:  the registered user device is a third device, however Indukuri from analogous art teaches determine, responsive to the unlock request and based on an authorized device record for the registered user device in the authorization data, the cryptographic key (Indukuri  on [0012-0013] teaches key unlock request for unlocking encrypted data key (i.e. cryptographic key) using the encryption key known as context key. See on [0073] teaches extracting the context identifier from the heartbeat signal 40 and transmitting the context identifier (i.e. metadata/ manager key in instant case) to the anchor service 26 in a key-unlock request 62. The anchor service 26 may then determine whether to transmit a data encryption key (i.e. cryptographic key) to the access control layer 50 based at least in part on whether the context identifier);
 wherein the authorized device record comprises: an encrypted user key configured to unlock, responsive to the unlock request, the cryptographic key (Indukuri on [0012-0013] teaches key unlock request for unlocking encrypted data key (i.e. cryptographic key) using the encryption key known as context key (i.e. encrypted user key in view of [0105]) for unlocking the encrypted data key and using the data key to unlock the data (i.e. using the cryptographic key));
and encrypted authorized device metadata configured to identify, responsive to the manager key, the registered user device to the manager device (Indukuri on [0073] teaches the key-unlock request 62 or key-unlock response 64 may include metadata associated with the data to be opened, such as a file identifier, a digital signature associated with the access control layer 50 that is used by the anchor service 26 to verify that the user device 14 is legitimate);
wherein:  the registered user device is a third device (Indukuri on [0073] teaches the user device 14 is legitimate (i.e. third device)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Indukuri into the combined teaching of BASKARAN and Bolotin by unlocking cryptographic key responsive to unlock request and using the cryptographic key. One would be motivated to do so in order to controlling access to the sensitive data from unauthorized access (Indukuri on [0007-0008].)



Regarding claim 15 the combination of BASKARAN, Bolotin and Indukuri teaches all the limitations of claim 1 above, BASKARAN further teaches wherein receiving the request from the manager device to initialize the data storage device comprises establishing a secure communication channel (BASKARAN on [0047] teaches the authentication server 104 transmits a challenge to the user device 106 over the second communication channel).

Regarding claim 16 the combination of BASKARAN, Bolotin and Indukuri teaches all the limitations of claim 15 above, Bolotin further teaches wherein establishing the secure communication channel is based on an identity key provided on the data storage device and readable by the manager device out-of-band (Bolotin on [0106] teaches verifying the user against an authentication key in a block 502; employing the authentication key for retrieving an encryption key in a block 504; and employing the encryption key for allowing unencrypted communication through a storage).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bolotin into the teaching of BASKARAN by having data port connected to a non-volatile storage medium for storing information encrypted by cryptographic engine. One would be motivated to do so in order to improve and maintain connectivity of data security system (Bolotin on [0013]).
Regarding claim 18 the combination of BASKARAN, Bolotin and Indukuri teaches all the limitations of claim 1 above, BASKARAN further teaches wherein the access controller is further configured to remove access for devices other than the manager device (BASKARAN on [0052 and 0058] teaches the transaction server 114 may allow or deny access to the user 108 for performing the transaction as it may deem appropriate).
Regarding claim 19 BASKARAN teaches a method for initializing a data storage device, configured for access from a host computer system, the method comprising: (BASKARAN on [0025] teaches the user to initiate transaction on a network connection, such as an internet connection, and in response receives a request on her smart device. See on [0041] teaches the network interface may refer to any suitable device capable of receiving an input, sending an output from the authentication server 104, performing suitable processing of the input or output or both, communicating with other devices (i.e. host computer system which can be transaction server 114));
during an initialization process for the data storage device: (BASKARAN on [0032] teaches user 108 may initiate a service request with the transaction server 114 using any of the one or more user devices 106. The one or more user devices 106 may be registered with the authentication server 104);
receiving a request from a manager device to initialize the data storage device ( BASKARAN on [0032] teaches user 108 may initiate a service request with the transaction server 114 using any of the one or more user devices 106. The one or more user devices 106 may be registered with the authentication server 104. See also on [0066] teaches user device (i.e. manager device) sends registration data along with other data (i.e. request) to server 104 to complete the registration process as shown in Fig. 4);
generating responsive to the request from the manager device, a manager key configured to provide manager access for the manager device (BASKARAN on [0066] teaches authentication server generates key Ku (i.e. manager key) and transmits K.sub.PUB u (i.e. portion of cryptographic key) to user device along with other relevant data, while storing K.sub.PRI,U and the data received from the user device 106);
and store, in a non-volatile data store, authorization data indicative of the manager key wherein:  the authorization data is accessible based on a private key stored on the manager devices (BASKARAN on [0048] teaches the authentication server 104 decrypts the response based on a private key corresponding to the public key to obtain a result (i.e. authorization data accessible by private key). On obtaining the result, the authentication server 104 authenticates the user 108 based on detection of the challenge comprised in the result. See on [0033] teaches passing the result of M2FA to SP. K.sub.U (i.e. indicative of manager key). See Fig 4 user device 6 holds private key portion);
the host computer system is a first device (BASKARAN on [0041] teaches the network interface (i.e. data path) may refer to any suitable device capable of receiving an input, sending an output from the authentication server 104, performing suitable processing of the input or output or both, communicating with other devices (i.e. host computer system));
the manager device is a second device (BASKARAN on [0066] teaches user device (i.e. manager device) sends registration data along with other data).
Although BASKARAN teaches data path comprises port but fails to explicitly teach generating responsive to the request from the manager device, a cryptographic key configured to decrypt encrypted user content data stored on a storage medium of the data storage device, wherein the manager key is further configured to provide access to the cryptographic key, the authorization data includes at least one authorized device record for a user device configured to unlock the cryptographic key for use by the cryptography engine, however Bolotin from analogous art teaches generating responsive to the request from the manager device, a cryptographic key configured to decrypt encrypted user content data stored on a storage medium of the data storage device (Bolotin Fig 1 block 106, 110, 112 and text on [0062-0064] teaches an encryption engine 110 is between communication channel 102 (i.e. data port in instant case) and storage media 112. The encryption engine 110 also converts encrypted information from the storage media 112 and decrypts it to clear information for the host computer system 120 based on encryption key 116);
wherein the manager key is further configured to provide access to the cryptographic key (Bolotin on [0067] teaches the authentication key 118 is used to recover encryption key 116).
Page 2 of 15 Application No. 16/739,065Atty. Dkt. No. WDA-4677-USduring an unlock process for a registered user device: receive, from the registered user device, an unlock request (Bolotin on [0300-0302] teaches receiving an unlock command from mobile device to unlock the self-encrypting device);
and provide, responsive to the unlock request, the cryptographic key to the cryptography engine to decrypt the encrypted user content for access by the host computer system (Bolotin on [0300-0304] teaches  the host computer system further includes an encryption engine, wherein the authentication subsystem stores an encryption key and the authentication subsystem transmits the encryption key to the encryption engine when the self-encrypting device is unlocked. See also on [0063 and 0067] teaches encryption key is used by the encryption engine for encrypting and decrypting the information). 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bolotin into the teaching of BASKARAN by having data port connected to a non-volatile storage medium for storing information encrypted by cryptographic engine. One would be motivated to do so in order to improve and maintain connectivity of data security system (Bolotin on [0013]).
Although the combination of BASKARAN and Bolotin teaches manager key and authorization data accessible based on private key and stored on non-volatile storage, but fails to explicitly teach the authorization data includes at least one authorized device record for a user device; Page 2 of 15 Application No. 16/739,065Atty. Dkt. No. WDA-4677-USthe at least one authorized device record comprises: an encrypted user key configured to unlock, responsive to an unlock request from a corresponding authorized device, the cryptographic key for use by the cryptography engine, however Indukuri  from analogous art teaches determine, responsive to the unlock request and based on an authorized device record for the registered user device in the authorization data, the cryptographic key (Indukuri  on [0012-0013] teaches key unlock request for unlocking encrypted data key (i.e. cryptographic key) using the encryption key known as context key. See on [0073] teaches extracting the context identifier from the heartbeat signal 40 and transmitting the context identifier (i.e. metadata/ manager key in instant case) to the anchor service 26 in a key-unlock request 62. The anchor service 26 may then determine whether to transmit a data encryption key (i.e. cryptographic key) to the access control layer 50 based at least in part on whether the context identifier);
 wherein the authorized device record comprises: an encrypted user key configured to unlock, responsive to the unlock request, the cryptographic key (Indukuri on [0012-0013] teaches key unlock request for unlocking encrypted data key (i.e. cryptographic key) using the encryption key known as context key (i.e. encrypted user key in view of [0105]) for unlocking the encrypted data key and using the data key to unlock the data (i.e. using the cryptographic key));
and encrypted authorized device metadata configured to identify, responsive to the manager key, the registered user device to the manager device (Indukuri on [0073] teaches the key-unlock request 62 or key-unlock response 64 may include metadata associated with the data to be opened, such as a file identifier, a digital signature associated with the access control layer 50 that is used by the anchor service 26 to verify that the user device 14 is legitimate);
wherein:  the registered user device is a third device (Indukuri on [0073] teaches the user device 14 is legitimate (i.e. third device)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Indukuri into the combined teaching of BASKARAN and Bolotin by unlocking cryptographic key responsive to unlock request and using the cryptographic key. One would be motivated to do so in order to controlling access to the sensitive data from unauthorized access (Indukuri on [0007-0008].)
Regarding claim 20 BASKARAN teaches A data storage device comprising (BASKARAN on [0025] teaches the user to initiate transaction on a network connection, such as an internet connection, and in response receives a request on her smart device);
means for receiving during an initialization process for the data storage device, a request from a manager device to initialize the data storage device  (BASKARAN on [0032] teaches user 108 may initiate a service request with the transaction server 114 using any of the one or more user devices 106. The one or more user devices 106 may be registered with the authentication server 104. See also on [0066] teaches user device (i.e. manager device) sends registration data along with other data (i.e. request) to server 104 to complete the registration process as shown in Fig. 4); 
means for generating responsive to the request from the manager device a manager key configured to provide manager access for the manager device (BASKARAN on [0066] teaches authentication server generates key Ku (i.e. manager key) and transmits K.sub.PUB u (i.e. portion of cryptographic key) to user device along with other relevant data, while storing K.sub.PRI,U and the data received from the user device 106);
means for storing, during the initialization process and in a non-volatile data store, authorization data indicative of the manager key wherein:  the authorization data is accessible based on a private key stored on the manager devices (BASKARAN on [0048] teaches the authentication server 104 decrypts the response based on a private key corresponding to the public key to obtain a result (i.e. authorization data accessible by private key). On obtaining the result, the authentication server 104 authenticates the user 108 based on detection of the challenge comprised in the result. See on [0033] teaches passing the result of M2FA to SP. K.sub.U (i.e. indicative of manager key). See Fig 4 user device 6 holds private key portion);
the host computer system is a first device (BASKARAN on [0041] teaches the network interface (i.e. data path) may refer to any suitable device capable of receiving an input, sending an output from the authentication server 104, performing suitable processing of the input or output or both, communicating with other devices (i.e. host computer system));
the manager device is a second device (BASKARAN on [0066] teaches user device (i.e. manager device) sends registration data along with other data).

Although BASKARAN teaches data path comprises port but fails to explicitly teach means for generating responsive to the request from the manager device a cryptographic key configured to decrypt encrypted user content data stored on a storage medium of the data storage device, wherein the manager key is further configured to provide access to the cryptographic key, the authorization data includes at least one authorized device record for a user device configured to unlock the cryptographic key for use by the cryptography engine, however Bolotin from analogous art teaches means for generating responsive to the request from the manager device a cryptographic key configured to decrypt encrypted user content data stored on a storage medium of the data storage device (Bolotin Fig 1 block 106, 110, 112 and text on [0062-0064] teaches an encryption engine 110 is between communication channel 102 (i.e. data port in instant case) and storage media 112. The encryption engine 110 also converts encrypted information from the storage media 112 and decrypts it to clear information for the host computer system 120 based on encryption key 116);
wherein the manager key is further configured to provide access to the cryptographic key (Bolotin on [0067] teaches the authentication key 118 is used to recover encryption key 116);
Page 2 of 15 means for receiving, from a registered user device during an unlock process, an unlock request (Bolotin on [0300-0302] teaches receiving an unlock command from mobile device to unlock the self-encrypting device);
means for providing, responsive to the unlock request, the cryptographic key to a cryptography engine to decrypt the encrypted user content for access by the host computer system (Bolotin on [0300-0304] teaches  the host computer system further includes an encryption engine, wherein the authentication subsystem stores an encryption key and the authentication subsystem transmits the encryption key to the encryption engine when the self-encrypting device is unlocked. See also on [0063 and 0067] teaches encryption key is used by the encryption engine for encrypting and decrypting the information). 


Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bolotin into the teaching of BASKARAN by having data port connected to a non-volatile storage medium for storing information encrypted by cryptographic engine. One would be motivated to do so in order to improve and maintain connectivity of data security system (Bolotin on [0013]).

Although the combination of BASKARAN and Bolotin teaches manager key and authorization data accessible based on private key and stored on non-volatile storage, but fails to explicitly teach the authorization data includes at least one authorized device record for a user device; Page 2 of 15 Application No. 16/739,065Atty. Dkt. No. WDA-4677-USthe at least one authorized device record comprises: an encrypted user key configured to unlock, responsive to an unlock request from a corresponding authorized device, the cryptographic key for use by the cryptography engine, however Indukuri  from analogous art teaches means for determining, responsive to the unlock request and based on an authorized device record for the registered user device in the authorization data, the cryptographic key (Indukuri  on [0012-0013] teaches key unlock request for unlocking encrypted data key (i.e. cryptographic key) using the encryption key known as context key. See on [0073] teaches extracting the context identifier from the heartbeat signal 40 and transmitting the context identifier (i.e. metadata/ manager key in instant case) to the anchor service 26 in a key-unlock request 62. The anchor service 26 may then determine whether to transmit a data encryption key (i.e. cryptographic key) to the access control layer 50 based at least in part on whether the context identifier);
 wherein the authorized device record comprises: an encrypted user key configured to unlock, responsive to the unlock request, the cryptographic key (Indukuri on [0012-0013] teaches key unlock request for unlocking encrypted data key (i.e. cryptographic key) using the encryption key known as context key (i.e. encrypted user key in view of [0105]) for unlocking the encrypted data key and using the data key to unlock the data (i.e. using the cryptographic key));
and encrypted authorized device metadata configured to identify, responsive to the manager key, the registered user device to the manager device (Indukuri on [0073] teaches the key-unlock request 62 or key-unlock response 64 may include metadata associated with the data to be opened, such as a file identifier, a digital signature associated with the access control layer 50 that is used by the anchor service 26 to verify that the user device 14 is legitimate);
wherein:  the registered user device is a third device (Indukuri on [0073] teaches the user device 14 is legitimate (i.e. third device)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Indukuri into the combined teaching of BASKARAN and Bolotin by unlocking cryptographic key responsive to unlock request and using the cryptographic key. One would be motivated to do so in order to controlling access to the sensitive data from unauthorized access (Indukuri on [0007-0008].)


Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over BASKARAN et al (hereinafter BASKARAN) (US 20180062863) in view of Bolotin et al (hereinafter Bolotin) (US 20190007203), in view of Indukuri et al (hereinafter Indukuri ) (US 20190266347) and further in view of Benson et al (hereinafter Benson) (US 10965474).
Regarding claim 2 the combination of BASKARAN, Bolotin and Indukuri teaches all the limitations of claim 1 above, Bolotin further teaches wherein the access controller is further configured to: and encrypt the cryptographic key using the user key (Bolotin on [0008] teaches a password is used as the key to encrypt the encryption key). 
The combination fails to explicitly teach derive a user key from the manager key, however Benson from analogous art teaches derive a user key from the manager key (Benson on [Col 11 line 12-20] teaches derived key 334 is derived from keys stored at SPR).	
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri  by generating a key based on manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).
Regarding claim 3 the combination of BASKARAN, Bolotin and Indukuri teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein: the access controller is further configured to encrypt the manager key; and the authorization data comprises the encrypted manager key, however Benson from analogous art teaches wherein: the access controller is further configured to encrypt the manager key; and the authorization data comprises the encrypted manager key (Benson on [Col 3 line 1-10] teaches the verification value is a key. See on [Col 2 line 55-65] teaches encrypting the verification value. The encrypted verification value of some embodiments is encrypted with the public value so that only the security device can decrypt it using a private secret (e.g., a private key or a shared key generated based on information received from the target device) of the security device.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri  by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).

Regarding claim 4 the combination of BASKARAN, Bolotin, Indukuri and Benson teaches all the limitations of claim 3 above, Benson further teaches wherein the encrypted manager key is decryptable based on a unlocking private key stored on the manager device (Benson on [Col 3 line 1-10] teaches the verification value is a key. See on [Col 2 line 55-65] teaches encrypting the verification value. The encrypted verification value of some embodiments is encrypted with the public value so that only the security device can decrypt it using a private secret (e.g., a private key or a shared key generated based on information received from the target device) of the security device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri  by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).
Regarding claim 5 the combination of BASKARAN, Bolotin Indukuri and Benson teaches all the limitations of claim 4 above, Benson further teaches wherein: the encrypted manager key is decryptable based on a response from the manager device to a challenge generated by the access controller (Benson on [Col 3 line 25-35] teaches retrieves the encrypted verification value from the table based on the public key, and sends the encrypted verification value as part of a challenge to the security device);
 and  34 the response was calculated by the manager device based on the unlocking private key stored on the manager device (Benson on [Col 5 line 25-35] teaches the security device processes the challenge to retrieve the verification value and to return a response that includes the verification value. The method of some embodiments receives the response from the security device and determines whether the response is a valid response).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri  by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).
Regarding claim 6 the combination of BASKARAN, Bolotin, Indukuri Benson teaches all the limitations of claim 5 above, BASKARAN further teaches wherein the challenge is based on the authorization data (BASKARAN on [0048] teaches the authentication server 104 decrypts the response based on a private key corresponding to the public key to obtain a result (i.e. authorization data accessible by private key). On obtaining the result, the authentication server 104 authenticates the user 108 based on detection of the challenge comprised in the result).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).
Regarding claim 7 the combination of BASKARAN, Bolotin and Indukuri teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the access controller is further configured to: generate an ephemeral private key; calculate an ephemeral unlock secret based on the ephemeral private key; and encrypt the manager key using the ephemeral unlock secret, however Benson from analogous art teaches wherein the access controller is further configured to: generate an ephemeral private key; calculate an ephemeral unlock secret based on the ephemeral private key; and encrypt the manager key using the ephemeral unlock secret (Benson [Col 5 line 5-20] teaches the challenge includes a verification value that is encrypted such that only the security device is able to decrypt the encrypted verification value. For example, in some embodiments, the challenge is encrypted using a shared key (i.e. ephemeral public key) that is generated (e.g., using an elliptic curve Diffie-Hellman (ECDH) protocol) based on a combination of public values that are shared between the target and security devices and private secret values unique to the target and security devices).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri  by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).

Regarding claim 8 the combination of BASKARAN, Bolotin Indukuri and Benson teaches all the limitations of claim 7 above, Benson further teaches wherein the ephemeral unlock secret is based on an unlocking public key corresponding to an unlocking private key stored on the manager device (Benson [Col 5 line 5-20] teaches the challenge includes a verification value that is encrypted such that only the security device is able to decrypt the encrypted verification value. For example, in some embodiments, the challenge is encrypted using a shared key (i.e. ephemeral public key) that is generated (e.g., using an elliptic curve Diffie-Hellman (ECDH) protocol) based on a combination of public values that are shared between the target and security devices and private secret values unique to the target and security devices).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).
Regarding claim 9 the combination of BASKARAN, Bolotin, Indukuri and Benson teaches all the limitations of claim 8 above, Benson further teaches wherein the ephemeral unlock secret and the unlocking private key are based on elliptic curve cryptography. (Benson [Col 5 line 5-20] teaches the challenge includes a verification value that is encrypted such that only the security device is able to decrypt the encrypted verification value. For example, in some embodiments, the challenge is encrypted using a shared key (i.e. ephemeral public key) that is generated (e.g., using an elliptic curve Diffie-Hellman (ECDH) protocol) based on a combination of public values that are shared between the target and security devices and private secret values unique to the target and security devices).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).

Regarding claim 10 the combination of BASKARAN, Bolotin, Indukuri and Benson teaches all the limitations of claim 9 above, Benson further teaches wherein the access controller is further configured to: calculate an ephemeral public key corresponding to the ephemeral private key and encrypt the ephemeral public key using a metadata wrapping key (Benson [Col 5 line 5-20] teaches the challenge includes a verification value that is encrypted such that only the security device is able to decrypt the encrypted verification value. For example, in some embodiments, the challenge is encrypted using a shared key (i.e. ephemeral public key) that is generated (e.g., using an elliptic curve Diffie-Hellman (ECDH) protocol) based on a combination of public values that are shared between the target and security devices and private secret values unique to the target and security devices).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).

Regarding claim 11 the combination of BASKARAN, Bolotin, Indukuri and Benson teaches all the limitations of claim 10 above, Benson further teaches wherein the access controller is further configured to generate the metadata wrapping key (Benson on [Col 13 line 51-65] teaches that target device 420 has created a new unlock secret key USK2 and generated a new blob Blob2).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).

Regarding claim 12 the combination of BASKARAN, Bolotin, Indukuri and Benson teaches all the limitations of claim 11 above, Benson further teaches wherein the access controller is further configured to provide the metadata wrapping key to the manager device (Benson on [Col 13 line 51-65] teaches that target device 420 has created a new unlock secret key USK2 and generated a new blob Blob.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Benson into the combined teaching of BASKARAN, Bolotin and Indukuri by encrypting manager key. One would be motivated to do so in order to improve security of device by performing authentication on the device to unlock the device (Benson on [Col 1 line 50-60]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over BASKARAN et al (hereinafter BASKARAN) (US 20180062863) in view of Bolotin et al (hereinafter Bolotin) (US 20190007203) in view of in view of Indukuri  et al (hereinafter Indukuri ) (US 20190266347), in view of Benson et al (hereinafter Benson) (US 10965474) and further in view of Hunt et al (hereinafter Hunt) (US 20210152372).

Regarding claim 13 the combination of BASKARAN, Bolotin, Indukuri  and Benson teaches all the limitations of claim 12 above, the combination fails to explicitly teach wherein the access controller is further configured to: create a certificate for the manager device, wherein the certificate includes the metadata wrapping key; sign the certificate; and send the signed certificate to the manager device, however Hunt from analogous art teaches wherein the access controller is further configured to: create a certificate for the manager device, wherein the certificate includes the metadata wrapping key; sign the certificate; and send the signed certificate to the manager device (Hunt on [0003] teaches a digital certificate is associated with a private key and a mathematically-correlated public key (i.e. wrapped key and transport key). Further teaches digitally signs certificates to verify their validity, and tracks which certificates have been revoked or have expired. See on [0026] teaches provide newly-generated certificates to the client 101).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Hunt into the combined teaching of BASKARAN, Bolotin, Indukuri and Benson by create a certificate for the manager device and sending the signed certificate. One would be motivated to do so in order to improve security of digital asset utilizing digital certificate (Hunt on [0009]).

Regarding claim 14 the combination of BASKARAN, Bolotin, Indukuri, Benson and Hunt teaches all the limitations of claim 13 above, Hunt further teaches wherein the certificate comprises a transport public key sent to the access controller and corresponding to a transport private key stored on the manager device (Hunt on [0003] teaches a digital certificate is associated with a private key and a mathematically-correlated public key (i.e. wrapped key and transport key). Further teaches digitally signs certificates to verify their validity, and tracks which certificates have been revoked or have expired. See on [0026] teaches provide newly-generated certificates to the client 101).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Hunt into the combined teaching of BASKARAN, Bolotin, Indukuri  and Benson by create a certificate for the manager device and sending the signed certificate. One would be motivated to do so in order to improve security of digital asset utilizing digital certificate (Hunt on [0009]).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over BASKARAN et al (hereinafter BASKARAN) (US 20180062863) in view of Bolotin et al (hereinafter Bolotin) (US 20190007203), in view of in view of Indukuri  et al (hereinafter Indukuri ) (US 20190266347) and further in view of Hunt et al (hereinafter Hunt) (US 20210152372).

Regarding claim 17 the combination of BASKARAN, Bolotin and Indukuri teaches all the limitations of claim 16 above, the combination fails to explicitly teach wherein establishing the secure communication channel comprises: generating a certificate; signing the certificate; and sending the signed certificate to the manager device, however Hunt from analogous art teaches wherein establishing the secure communication channel comprises: generating a certificate; signing the certificate; and sending the signed certificate to the manager device (Hunt on [0003] teaches a digital certificate is associated with a private key and a mathematically-correlated public key (i.e. wrapped key and transport key). Further teaches digitally signs certificates to verify their validity, and tracks which certificates have been revoked or have expired. See on [0026] teaches provide newly-generated certificates to the client 101). 

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Hunt into the combined teaching of BASKARAN, Bolotin and Indukuri by create a certificate for the manager device and sending the signed certificate. One would be motivated to do so in order to improve security of digital asset utilizing digital certificate (Hunt on [0009]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/Examiner, Art Unit 2436